

[trilogylogo.jpg]

 
Letter of Engagement
CKRUSH, INC.
April 24, 2006


The following sets forth the agreement for the engagement of Trilogy Capital
Partners, Inc. (“Trilogy”) by Ckrush, Inc. (“CKRH” or the “Company”):


Term and Termination
Twelve months, commencing as of the date set forth above (the “Initial Term”),
and terminable thereafter by either party upon 30 days’ prior written notice.
   
Objective
The development and implementation of a proactive marketing program to increase
the awareness of CKRH and generate a significant increase in liquidity and
market capitalization. In addition, upon request, Trilogy will advise CKRH in
business development and strategic advisory services.
   
The Program
Trilogy will structure and implement a marketing program designed to create
extensive financial market and investor awareness for CKRH to drive long-term
shareholder support. The core drivers of the program will be to inform potential
institutional and retail investors of CKRH’s business and stimulate interest in
investment in the Company’s stock through a proactive sales and marketing
program emphasizing technology-driven communications, and leveraging CKRH’s
image to attract additional long term investors and to create additional
opportunities in M&A and Business Development. As share price is affected by
various factors, Trilogy can give no assurance that the marketing program will
result in an increase in CKRH’s stock price.
 
Trilogy understands that during any period in which the Company is in
“registration” for a public offering of securities by the Company under the
Securities Act of 1933, and during the distribution of such securities, the
Company’s investor relations and marketing efforts will be severely limited.
However, it will be the responsibility of the Company (with the advice of its
securities counsel) to determine what investor relations and financial marketing
efforts are permissible and non-permissible during such periods, and Trilogy
will follow the direction of the Company and its securities counsel.
   

 
 

--------------------------------------------------------------------------------


 
 
Responsibilities
Trilogy will structure and implement the program described above in accordance
with a marketing plan provided to CKRH. Trilogy will work in conjunction with
the Company’s management, securities counsel, investment bankers, auditors and
marketing director, and under supervision of executive management. Trilogy will
designate a principal account representative to CKRH responsible for this
engagement. The content is as follows:
 
·  Campaign Development and Execution
·  Press Announcements: drafting, approval and distribution
·  Database Development and Management
·  Image Analysis: recommendations and implementation
·  Messaging: institutional and retail
·  Online presentations: drafting and production responsibilities
·  Website Overhaul - installation and maintenance of auto IR program
·  Email messaging: targets: Retail and Institutional/Other databases
·  Media, including Interactives and PowerPoints
·  Direct Mail: shareholder, media, CKRH relationship universe
·  Public Relations
·  Capital Conferences
 
Trilogy will not publish or publicly release any press release or other document
(“IR Documents”) regarding the Company that has not been approved in writing by
the Company. The Company assumes responsibility for the accuracy and
completeness of all IR Documents and the compliance of such Documents with
applicable laws, rules and regulations. The Company agrees that Trilogy has no
obligation or duty to and does not guaranty the accuracy or completeness of the
IR Documents.
   
Fees
$12,500 per month, with first payment due on execution, payable by wire transfer
of funds to the account designated by Trilogy.
   
Equity
Compensation
CKRH has concurrently herewith issued to Trilogy 5,000,000 Warrants. Each
Warrant represents the right to purchase one share of Common Stock for $0.15 per
share at any time through the third year following issuance. The Company agrees
to file a Registration Statement with the Securities and Exchange Commission
registering the resale of the shares underlying the Warrants no later than
forty-five (45) days from the date of this Agreement.
   

 
 
2

--------------------------------------------------------------------------------


 
 
Marketing Budget
To support the financial marketing program, CKRH acknowledges that it will incur
certain third party marketing costs. Trilogy will not incur these costs on
behalf of the Company except with the approval of the Company or pursuant to a
budget approved by the Company (which budget shall not be less than $200,000).
The Company shall have no obligation to reimburse Trilogy for any third party
marketing cost that exceeds the approved budget or is otherwise not approved by
the Company. The Company understands that prompt payment of these costs is vital
to the on-going investor relations program, and therefore shall pay these costs
promptly upon invoice to Trilogy (to enable Trilogy to promptly reimburse these
third parties). The Company shall indemnify and hold Trilogy harmless from any
losses, claims, costs, expenses, liabilities and damages which Trilogy becomes
subject to arising from the failure to timely pay these third party marketing
costs.
   
Indemnification
The Company agrees to provide the indemnification set forth in “Exhibit A”
attached hereto.
   
Corporate Obligations
The obligations of Trilogy under this Agreement are solely corporate
obligations, and no officer, director, employee, agent, shareholder or
controlling person of Trilogy shall be subject to any personal liability
whatsoever to any person, nor will any such personal claim be asserted by or on
behalf of the Company, with respect to breach of the terms of this Agreement.
This provision does not limit or restrict in any way claims with respect to any
matters other than breach of the terms of this Agreement.
   
Additional Services
If Trilogy is called upon to render services directly or indirectly relating to
the subject matter of this Agreement, beyond the services contemplated above
(including, but not limited to, production of documents, answering
interrogatories, giving depositions, giving expert or other testimony, whether
by agreement, subpoena or otherwise), the Company shall pay to Trilogy a
reasonable hourly rate for the persons involved for the time expended in
rendering such services, including, but not limited to, time for meetings,
conferences, preparation and travel, and all related costs and expenses and the
reasonable legal fees and expenses of Trilogy’s counsel.
   
Survival of Certain Provisions
The Sections entitled “Indemnification” (including “Exhibit A”), “Corporate
Obligations” and “Additional Services” shall survive any termination of this
Agreement and Trilogy’s engagement pursuant to this Agreement. In addition,
termination shall not affect any right of Trilogy’s to compensation accrued
through the date of termination and for reimbursement of expenses (including
third party marketing costs). Any termination of this Agreement by the Company
prior to the end of the Initial Term, other than in the event of a material
breach of the Agreement by Trilogy which Trilogy has not cured or corrected
within 15 days of written notice of the breach, or any termination by Trilogy as
a result of non-payment or other material breach by the Company (including the
failure to pay third-party marketing costs), shall not terminate Trilogy’s right
to the fees through the entire Initial Term (as Trilogy’s time and commitment
are expected to be greater in the first part of its engagement).
   
Services/Costs
The compensation paid to Trilogy under this Agreement will cover all costs for
Trilogy personnel. Travel costs for Trilogy personnel, in addition to certain
third-party costs, will be borne by the Company. Trilogy will provide reasonable
documentation to support such reimbursement claims. Trilogy will not incur,
individually or in the aggregate, any reimbursable cost of $500 or more without
the written approval of the Company. These costs do not included third-party
marketing costs under “Marketing Budget.”
   
Attorneys’ Fees
If any action or proceeding is brought to enforce or interpret any provision of
this Agreement, the prevailing party shall be entitled to recover as an element
of its costs, and not its damages, reasonable attorneys’ fees to be fixed by the
court.
   
Governing Law
California, without giving effect to the principles of conflicts of law thereof.


 
AGREED AND ACCEPTED:
 

 Ckrush, Inc.    Trilogy Capital Partners, Inc.      
 By

--------------------------------------------------------------------------------

Jeremy Dallow  
 By

--------------------------------------------------------------------------------

Paul Karon
President   President      

 


 
3

--------------------------------------------------------------------------------


 
EXHIBIT A


Indemnification Provisions




Ckrush, Inc. (the “Company”) unconditionally, absolutely and irrevocably agrees
to and shall indemnify and hold harmless Trilogy Capital Partners, Inc.
(“Trilogy”) and its past, present and future directors, officers, affiliates,
counsel, shareholders, employees, agents, representatives, contractors,
successors and assigns (Trilogy and such persons are collectively referred to as
the “Indemnified Persons”) from and against any and all losses, claims, costs,
expenses, liabilities and damages (or actions in respect thereof) arising out of
or related to any action, suit, proceeding or claim asserted by any person other
than the Company against an Indemnified Person related to or as a result of this
Agreement, and/or any actions taken or omitted to be taken by an Indemnified
Party in connection with this Agreement (“Indemnified Claim”). Without limiting
the generality of the foregoing, such indemnification shall cover losses,
claims, costs, expenses, liabilities and damages imposed on or incurred by the
Indemnified Persons, directly or indirectly, relating to, resulting from, or
arising out of; (i) any misstatement of fact or omission of fact, or any
inaccuracy in any information provided or approved by the Company in connection
with the engagement, including information in any SEC filing, press release,
website, marketing material or other document, whether or not the Indemnified
Persons relied thereon or had knowledge thereof; and (ii) any and claims of
third parties providing marketing services to the Company. In addition, the
Company agrees to reimburse the Indemnified Persons for legal or other expenses
reasonably incurred by them in respect of each Indemnified Claim at the time
such expenses are incurred. Notwithstanding the foregoing, the Company shall not
be obligated under the foregoing for any loss, claim, liability or damage that
is finally determined by a court with proper jurisdiction to have resulted
primarily from the willful misconduct or bad faith of the Indemnified Person or
the willful breach by Trilogy of this Agreement.
 
 
4
 


 